I must dissent from the judgment of affirmance in this case because in my opinion a question of fact is presented for determination by the jury under proper instructions of the court. In other words, I do not believe, under the evidence here presented, that the plaintiff was guilty of contributory negligence as a matter of law in failing to drive his car at such a speed that he could bring it to a stop within the assured clear distance ahead.
Before getting to this issue, the court, in my opinion, committed prejudicial error in finding the plaintiff guilty of contributory negligence as a matter of law for failure to keep a lookout. The plaintiff testified both on direct and on cross-examination on numerous occasions that he could see and did see the taillights of the defendant's truck from the crest of the hill to the impact. After testifying that he could and did see the taillights, the defendant was asked upon cross-examination as follows:
"Q. If you didn't, you were looking at something else, were talking, or something. Is that correct? A. You mean, if I didn't see the taillights of the vehicle that I was looking some other place?
"Q. Yes, looking, or talking, or something of that kind. A. Yes."
The court in directing a verdict stated to the jury as follows:
"Now, you will remember that on cross-examination by Mr. Michel of the plaintiff here — and I think it was strictly honest — I personally didn't see any deviation, at least any corroborated deviation, but he was asked: Was there anything to obstruct your view as you hit the top of the rise out there, the crest? Was there anything to obstruct your view on down there where the truck was located? And his answer was `No.' Could you have seen his lights? And he said `Yes.' If you didn't see something like this, then you were talking or doing something else. If you remember, that was his testimony. And he said, `yes.' `And you could have seen the taillights?' And he saidsomething about doing something else, so if he had looked the court comes to the conclusion that if he had looked, and we have the requirements that we must look and we must see what we *Page 7 
should have seen. Under these many cases, I am of the opinion, as a matter of law, that the plaintiff was guilty of contributory negligence." (Emphasis added.)
The plaintiff did not say "something about doing something else." The plaintiff stated on a number of occasions that he could and did see these taillights from the crest of the hill to the point of the accident, approximately 700 feet. The last above-quoted question put by counsel to the plaintiff is a hypothetical question. The question really means, "assuming that you did not see the taillights, then you must have been looking or talking or something of that kind." The answer the plaintiff gave to this question of "yes" was the only answer he — or anybody else — could have given to such a question.
It cannot be assumed that because the accident happened the plaintiff did not see the taillights or did not look. The plaintiff did not admit that he did not see the taillights or that he did not look. Therefore, whether the plaintiff saw the taillights or looked is a question of fact for the jury to decide, and in assuming that the plaintiff did not look, which assumption is based upon a hypothetical question to the plaintiff and is contrary to the direct and positive testimony of the plaintiff in all questions put to him before the hypothetical question, the court invaded the province of the jury and decided a question of fact.
The "assured clear distance ahead" is defined in Smiley v.Arrow Spring Bed Co., 138 Ohio St. 81, at page 84, as follows:
"* * * The `assured clear distance ahead,' as used in the statute, must be the distance or space between the motor vehicle of the motorist and any discernible obstruction or any limit of vision ahead of him on the highway. * * *"
When the defendant stopped his car in the plaintiff's lane of travel, plaintiff's assured clear distance ahead was from his vehicle to the taillights or rear end of the defendant's truck. When the defendant started to back up, the plaintiff's assured clear distance ahead was cut down by the backing truck, and it must be remembered that as the defendant's truck was being backed it was necessary for the front end of the defendant's truck to travel at least thirty feet to the east line of the driveway, and then to proceed further or occupy plaintiff's lane further, until the front end could be placed in position to follow *Page 8 
the rear end of defendant's truck into the driveway. In other words, the front end of the defendant's truck traveled backwards a distance of at least thirty-five feet.
Assuming the defendant's truck was traveling 5 miles an hour while backing it would take — at 7.3 feet per second — about 5 seconds to travel this distance. Actually it would take longer, after the truck was stopped, to change to reverse and start backwards from a standing position. If the plaintiff traveled 50 miles an hour from the crest of the hill to the point of impact it would take him less than 10 seconds and, at 40 miles an hour it would take 12 seconds. Plaintiff and the defendant each traveled the 700 feet from the crest of the hill to the point of impact in approximately 10 or 12 seconds, with the plaintiff gaining on the defendant in the meantime. Just what the distance between the two vehicles was at the moment the defendant brought his truck to a stop is not definitely established by the evidence but it was certainly much less than the 700 feet that each had to travel, and during the last 5 seconds that the plaintiff was traveling the defendant was backing up in plaintiff's lane of travel. The speed at which the defendant backed his truck is not directly established by the evidence. He may have been backing at less than 5 miles an hour and thereby have taken more time away from the plaintiff.
In my opinion the questions presented are questions of fact to be determined by the jury. I would reverse and remand for a new trial. *Page 9